Citation Nr: 0802062	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-41 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by moderate social and occupational impairment due 
to symptoms such as intrusive and recurring thoughts, blunted 
affect, social detachment, avoidance, sleep difficulty, 
concentration difficulty, irritability, and memory 
impairment.  The evidence of record also demonstrated the 
veteran was alert and oriented with good grooming and 
hygiene, had thoughts which were well organized, intact 
insight and judgment, normal speech, and no homicidal 
ideations, hallucinations, or delusions.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 30 percent for his service-
connected PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to initial adjudication of the veteran's claim 
for entitlement to service connection, the RO's February 2004 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although notice was not 
provided to the veteran prior to the initial adjudication of 
this claim informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to his claim herein.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the 
veteran has also been provided with two VA examinations to 
ascertain the severity of his service-connected PTSD.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

In an April 2004 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 10 percent, effective from October 15, 2003.  
See 38 C.F.R. § 3.400 (2007).  The veteran subsequently filed 
a timely appeal of this decision seeking a higher initial 
disability rating. 

A subsequent RO decision, dated in March 2005, granted an 
increased initial disability rating of 30 percent for the 
veteran's service-connected PTSD, effective from October 15, 
2003.  The veteran continues to seek a higher initial 
disability rating in this matter.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Schedule establishes a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational or school 
functioning (e.g., having few friends or having conflicts 
with peers or co-workers).  A GAF score of 41-50 is assigned 
where there are, "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV at 46-47.

In April 2004, a VA examination for PTSD was conducted.  The 
report noted that the veteran was living with his spouse and 
employed at a local bank.  During the examination, the 
veteran reported having frequent thoughts about his time in 
Vietnam.  He also indicated that he feels emotionally numb.  
Mental status examination revealed that he was very well 
dressed and groomed.  He was alert, oriented times three, and 
made good eye contact.  His affect was constricted, and his 
mood was depressed.  His interaction was good, but there were 
moments when he broke down into tears when discussing 
specific combat stressors.  He denied having any suicidal or 
homicidal thoughts.  His speech was logical, and his impulse 
control was normal.  He reported sleep impairment, but denied 
having any dreams or nightmares.  His thought processes were 
normal, and he described what appeared to be repressed anger.  
The report concluded with a diagnosis of PTSD and listed a 
Global Assessment of Functioning (GAF) score of 55.

A treatment summary letter, dated in March 2004, was received 
from the VA Vet Center.  The report noted the veteran's 
complaints of irritability and outbursts of anger, hyper 
vigilance and exaggerated startle response.  The report noted 
that the veteran displayed a high degree of anxiety and 
emotional responses when discussing his military service in 
Vietnam.  The report noted that he has been employed in the 
banking business for the past twenty-five years, and has been 
married for the past thirty-two years.  The report noted that 
the veteran has PTSD.

A treatment summary letter, dated in December 2004, was 
received from the VA Vet Center.  The letter's author, J.M., 
Acting Team Leader, indicated that he had been seeing the 
veteran for the past year in both individual and group 
counseling.  He indicated that the veteran's PTSD symptoms 
and resulting occupational and social impairment are more 
than mild or transient.  The letter noted that the veteran 
has daily thoughts about combat trauma, breaks into tears at 
times, has sleep impairment, a high degree of distress, and 
is emotionally constricted.  The report also noted that his 
marriage and career are strained as a result of his social 
impairment from his PTSD.

In February 2005, a second VA examination for PTSD was 
conducted.  The veteran reported symptoms of daily intrusive 
thoughts of Vietnam, poor concentration, emotional 
instability, poor memory, difficulty making friends and 
getting close to people, social isolation, difficulty 
sleeping, and hyper vigilance.  In discussing his social 
history, the report indicated that he has been at his current 
place of employment for the past nine years.  He reported 
having some significant problems with one of his bosses, but 
recognized that it is important for him to continue working 
until his is able to draw social security.  The veteran 
indicated that his marriage had improved, that his spouse was 
very understanding, which has been helpful for him in terms 
of his relationship with her.  Mental status examination 
revealed the veteran to be appropriately dress and appeared 
his stated age.  His grooming and hygiene were good.  His 
mood was mildly dysphoric and anxious, and his affect was 
quite blunted.  He was cooperative and friendly throughout 
the interview.  His speech was fluent and his thoughts were 
well organized.  His knowledge of current events was good, 
and there was no evidence of a thought disorder.  He reported 
occasional fairly passive thoughts of turning his car into 
oncoming traffic, and he is not real clear on what triggers 
these thoughts.  Insight and judgment are intact.  The report 
concluded with a diagnosis of PTSD, and listed a GAF score of 
48.  The VA examiner further noted that the veteran has 
intrusive thoughts on a daily basis to the point where he has 
difficulty staying focused and accomplishing tasks at work.  
He also has flashbacks on occasion and at times finds himself 
emotionally overwhelmed when he thinks about Vietnam.  He 
also has significant concerns with his fear of losing control 
of his anger.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent.  The 
veteran's recorded GAF scores were 48 and 55.  As noted 
above, a GAF score of 48 reflects serious symptoms, and the 
GAF score of 55 reflects a moderate level of symptoms.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

The Board finds that the medical evidence of record does not 
support an increased initial evaluation in this case.  The 
veteran consistently reported intrusive and recurring 
thoughts of his time in Vietnam, detachment from others, 
sleep difficulty and concentration difficulty.  The veteran 
also reported avoidance behaviors, dreams, hypervigilance, 
startle response, irritability, but denied homicidal 
ideations, hallucinations, and delusions.  The objective 
medical evidence showed the veteran was alert and oriented 
with good grooming and hygiene but some memory impairment and 
concentration difficulty.  His insight and judgment were 
intact and his speech was normal.  The evidence of record 
also indicates that the veteran has remained married for more 
than 30 years, employed for the past twenty-five years, and 
has been working at his present place of employment at a 
local bank for the past nine years.

Accordingly, because the evidence of record shows moderate 
social and occupational impairment due to intrusive thoughts, 
some memory impairment, and concentration difficulty but also 
shows appropriate affect, normal speech, good judgment, no 
evidence of a thought disorder or panic attacks, and good 
hygiene and grooming, a rating in excess of 30 percent is not 
warranted at any point in the applicable time period.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (noting that a 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  While 
there may have been day-to-day fluctuations in the veteran's 
PTSD, the evidence shows no distinct periods of time, since 
service connection became effective October 2003, during 
which the veteran's PTSD has varied to such an extent that a 
rating greater or less than 30 percent would be warranted.  
Thus, staged ratings are not in order, and the 30 percent 
rating for PTSD is to be continuous since the effective date 
of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


